DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Response filed on 04/12/2022.
Claims 1, 3-4, 8-10, 13-16, 18-19 and 23-25 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner agrees with applicants arguments from page 11-14 that neither Kim nor Ando when seen singularly alone fully disclose the limitations of the amended claim 1.
However, examiner respectfully disagrees that Kim and Ando, along with the newly cited Virginia traffic law, which is fully shown in the rejection below, does not disclose the new limitations of the independent claims.
The system created by Kim, Ando, and Virginia law would have been obvious to one skilled in the art by the time of the effective filing date to fully disclose the amended claims. Kim teaches a system of ensuring an ego vehicle does not block the intersection (2nd region) by ensuring there is room after the intersection for the vehicle to move to. The system ensures the own vehicle does not enter the 1st region (the sidewalk/ intersection boundary) until there is room after the 2nd region. The system of Kim is seen as more advanced than the instant application in this respect as it is solving the step of ensuring the own vehicle will not block the intersection if it cannot pass through fully. It is inherent in its design that the system will not advance to the first region when an object is still within the 2nd region as the own vehicle is then sure to block the intersection as the system knows it will not be able to progress past the intersection when another vehicle is still present/blocking the intersection before the own vehicle enters. Additionally, the system is teaching that the system will stop before the vehicle reaches a region which is occupied by an object as this is a major goal of autonomous vehicles to maintain the safety of the vehicle user and other road users. This is achieved by ensuring the vehicle does not collide with other objects in the road area. It is well known in the art that a vehicle with a pedestrian or other obstacle in its immediate travel path should cease movement to prevent a collision. In checking that the second region is clear of obstacles, the system of Kim is inherently teaching the checking of the first region as it is ensuring obstacles are not in its path during its goal of fully traversing the intersection.
Ando teaches a system which ensures a vehicle is not caught in a perpendicular collision within the intersection: a dangerous and high probability area for this type of collision. It would have been obvious to include this teaching to prevent the vehicle from entering a situation where it could become part of a T-bone collision. This is well known in the art as shown in the example of the famous “look both ways before crossing a road” lesson taught to children to ensure their safety to check that no objects in what is seen as the third region are intersecting their planned path through the road region which intersects both the object in the third region and the region on their travel path. When combined with Kim, the system will stop before the intersection boundary to ensure the own vehicle does not block the intersection and is fully out of harms way of the object moving from the third region toward the second.
Finally, Virginia law teaches that when approaching an intersection, the vehicle must stop before the intersection or before a cross walk when one is present. This shows that the boundary region to the intersection and a crosswalk must be equivalent as either is seen as the first region the ego vehicle must stop before to properly follow traffic law. This would combine with Kim to ensure that the system, which stops before entering the intersection, would stop before the first region of the sidewalk/ cross walk in order to ensure the vehicle follows traffic law, a major goal of autonomous vehicles.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 8-9, 16, 18-19, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ando (U.S. Pub No. 20170169709) and Virginia Traffic Law



Regarding claim 1
	
	Kim teaches

A vehicle comprising: (“FIG. 1 illustrates a non-limiting example of a host vehicle 20 that includes a traffic blocking avoidance system 22” [12])

a power unit which is electrically controllable; (“The host vehicle 20 may be an automated vehicle … As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes, and other aspects of the operation of the host vehicle 20 necessary for the host vehicle 20 to travel” [12] the vehicle is necessarily using an electric control unit to autonomously control the vehicle. The system is controlling the speed of the vehicle which includes increasing the speed which is achieved by controlling the power unit of the vehicle. The system is inherently electronically controlling the power unit of the vehicle)

a steering device which is electrically controllable; (“As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12] Modern cars and autonomous vehicles are controlled by electronic system regarding the drive systems. The steering is inherently electronically controllable though not explicitly stated)

a braking device which is electrically controllable; (“As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12] Modern cars and autonomous vehicles are controlled by electronic system regarding the drive systems. The braking is inherently electronically controllable though not explicitly stated)

a sensor circuit configured to detect an external obstacle; (“The traffic blocking avoidance system 22 may include an object detection device 56 that may include at least one detector, an intersection locator device 58, and a controller 60. The object detection device 56 may be mounted to and toward the front of the host vehicle 20, and may be any number of a Light Detection And Ranging (LiDAR) device, an imaging device (e.g., camera and/or video), a radar device, and others used to detect various objects including other vehicles.” [19]

a processor; and (“The controller 60 may include a processor 64” [20]

a memory storing a program, (“The storage medium 66 of the controller 60 may be non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data, hereafter referred to as an application 68 (e.g., a computer software product).” [20]

wherein the vehicle is configured to autonomously travel on a predetermined traveling route by electrically controlling at least one of the power unit, the steering device, and the braking device, wherein the sensor circuit is configured to detect the obstacle in a first region which is located on the predetermined traveling route and in a second region which is adjacent to the first region on the predetermined traveling route, the second region being farther than the first region, (“the intent of the host vehicle 20 is to travel North-bound and is located in lane 30N.” [14]; “As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12]; “The object detection device 56 may be mounted to and toward the front of the host vehicle 20, and may be any number of a Light Detection And Ranging (LiDAR) device, an imaging device (e.g., camera and/or video), a radar device, and others used to detect various objects including other vehicles.” [19]; “Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16]; System is traveling north along the vehicles planned path, system is autonomously controlled using the steering and breaking device while sensing an obstacle in the environment. As shown in fig 2, the system is detecting a first region, the entrance to the intersection, boundary line 62, and a second region, 24 the intersection itself, which is adjacent to the first region and further than the first region. The system ensures the second region is fully clear of obstacles and has at least a certain amount of space after the second region to safely enter before entering the intersection. 

wherein the program, when executed by the processor, causes the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; and there is no obstacle in the second region, and (“The storage medium 66 of the controller 60 may be non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data, hereafter referred to as an application 68 (e.g., a computer software product).” [20];  “Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16] System enters the first region, by crossing the intersection boundary to enter the intersection 24 when the intersection 24 and area after 30n does not have an obstacle in it. The system does not enter the intersection (2nd region) when there is an obstacle in the intersection.

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region; and there is an obstacle in the second region. (“Although the North bound lane 30N has the right-of-way for a period of time, the system 22 of the host vehicle 20 generally functions to prevent the host vehicle from entering the intersection 24 until the leading vehicle (e.g., vehicle 34) has at least cleared the intersection 24. Therefore, if the intent of the host vehicle 20 is to travel straight and through the intersection 24, the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16]; “the vehicles 20, 34 may be stopped before the intersection 24 in lane 30N with the intent to drive North bound. The intent of the host vehicle 20 to drive straight through the intersection 24 is noted by the direction intent module 70. Upon a change from “red” to a “green” signal from the traffic light 32, the object detection device 56 outputs a signal 82 to the right-of-way module 72 that notes the present right-of-way permission for the host vehicle 20. At about the same time, the leading vehicle 34 may begin moving through the intersection 24 while the host vehicle 20 may not enter the intersection 24 (i.e., remains behind boundary 62).” [27];  System will prevent vehicle from entering the first region 62 until the second region is clear of obstacles and ensure an ample amount of area for the vehicle at the exit of the 2nd region. The system will not let the vehicle progress past 62 into 24 until vehicle 34 is clear of 24 and a certain distance 46 past intersection 24. The system taught by Kim adds an extra safety step to the system taught in the instant application and would obviously be removed to come to the instant claimed invention of ensuring the ego vehicle does not enter the first region when a vehicle is still within the second region.


wherein the second region is adjacent to the sidewalk and located on the predetermined traveling route, and the second region is a region located on a traveling route of another vehicle in a case where the other vehicle is present in the third region, Figure 2 where intersection 24 is the second region. It is adjacent to sidewalk region 1 and is on the travel route of the own and third vehicle

wherein the third region is adjacent to the sidewalk and is along the sidewalk, and Kim (Fig. 1 26B which is the third region which is adjacent and alongside the sidewalk. It is known in the art that sidewalks are along the sides or roads, though not expressly shown)

wherein the program, when executed by the processor, causes the processor to:
perform control such that the vehicle enters the first region in a case where: there is no obstacle in the first region; there is no obstacle in the second region; [[and there is no obstacle moving toward the second region in the third region, and]] 821 Kim ( Fig 2, item 24 The intersection is the first region; “Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16] System enters the first region when there is no obstacle in the second region

	Kim does not explicitly teach wherein the sensor circuit is configured to further detect an obstacle in a third region which is not located on the predetermined traveling route and is adjacent to the first region, perform control such that the vehicle enters the first region in a case where and there is no obstacle moving toward the second region in the third region, and perform control such that the vehicle does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region; there is no obstacle in the second region; and there is an obstacle moving toward the second region in the third region. However, Ando does explicitly teach

wherein the sensor circuit is configured to further detect an obstacle in a third region which is not located on the predetermined traveling route and is adjacent to the first region,  (“The controller 13 estimates a collision possibility of the self-vehicle and the other vehicle, the latter of which exists in a nearby field of the self-vehicle, i.e., at the proximity of the self-vehicle, based on the data inputted from, for example, the various devices such as the near-field communicator 12, the direction sensor 20 and the like.” [51]; Fig 4 showing vehicle 1 detecting vehicle Rv in the third region which is adjacent to the first region and not located in the traveling route

perform control such that the vehicle enters the first region in a case where: there is no obstacle in the first region; [[there is no obstacle in the second region;]] and there is no obstacle moving toward the second region in the third region, (Fig 3, S3- S7; Fig 4; “The support level is a parameter for determining control contents that are provided for the driver as a support control,” [127]; “In the highest support level 4, a risk of possibly-colliding with other vehicle is notified/reported to the driver visually and audibly, by displaying on the display 70 a warning image for warning the driver of the existence of the other vehicle that may be colliding with the self-vehicle,” [134]; “In Step S5, the other vehicle path specifier F5 reads the other vehicle information of the object vehicle from the RAM 132, and the process proceeds to Step S6. In Step S6, based on the other vehicle information read in Step S5, the other vehicle path specifier F5 specifies the other vehicle predicted path, and the process proceeds to Step S7.” [149]; System is detecting the path of another vehicle in relation to the own vehicle. When a collision path is calculated, the system creates a warning to the driver that a collision is possible. As the system does not calculate a collision, it does not warn the vehicle which will continue to travel normally as seen in the operation of Kim. The system combines with Kim to maintain that when the intersection has an obstacle blocking the way of the vehicle, it will stop before entering the intersection)

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region[[; there is no obstacle in the second region;]] and there is an obstacle moving toward the second region in the third region. (Fig 3, S3- S7; Fig 4; “The support level is a parameter for determining control contents that are provided for the driver as a support control,” [127]; “In the highest support level 4, a risk of possibly-colliding with other vehicle is notified/reported to the driver visually and audibly, by displaying on the display 70 a warning image for warning the driver of the existence of the other vehicle that may be colliding with the self-vehicle,” [134]; “In Step S5, the other vehicle path specifier F5 reads the other vehicle information of the object vehicle from the RAM 132, and the process proceeds to Step S6. In Step S6, based on the other vehicle information read in Step S5, the other vehicle path specifier F5 specifies the other vehicle predicted path, and the process proceeds to Step S7.” [149]; System is detecting the path of another vehicle in relation to the own vehicle. When a collision path is calculated, the system creates a warning to the driver that a collision is possible. This would combine with the autonomous vehicle of Kim which would stop the own vehicle before the intersection to avoid the possibility of the collision and to ensure the own vehicle does not block the intersection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of as taught by Ando to prevent a T-bone style accident from the own vehicle entering the intersection within a dangerous time of another perpendicular vehicle entering the intersection. It is well known in the art that autonomous vehicles aim to avoid collisions. It is also known that collision risk is high at intersections and to maintain safety, a vehicle should prevent itself from entering an intersection when a vehicle is on a collision course with the own vehicle through the intersection.
Neither Kin nor Ando explicitly teach wherein the first region corresponds to a sidewalk. However, Virginia driving laws does explicitly teach

wherein the first region corresponds to a sidewalk, (“The driver of a vehicle approaching an intersection on a highway controlled by a stop sign shall, immediately before entering such intersection, stop at a clearly marked stop line, or, in the absence of a stop line, stop before entering the crosswalk on the near side of the intersection, or, in the absence of a marked crosswalk, stop at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. Before proceeding, he shall yield the right-of-way to the driver of any vehicle approaching on such other highway from either direction.” 46.2-821 The entrance of an intersection is a sidewalk, or a line before it. The system of Kim does not explicitly show a sidewalk, but as autonomous vehicle systems are created to follow traffic laws, the system of Kim would operate to stop before the crosswalk, the first region, which is equivalent to the intersection entrance boundary 62.

It would have been obvious to one skilled in the art by the effective filing date to have modified the teachings of Kim and Ando to include the teachings of Virginia law to ensure that their autonomous vehicle abides by applicable laws to prevent the vehicle from autonomously breaking traffic laws. This would increase the safety of the system as traffic laws are created to ensure roadways maintain a level of safety, and improve user satisfaction by ensuring that they are not erroneously pulled over and given tickets for their autonomous vehicles breaking basic road rules.











Regarding claim 3:

As shown in the rejection above, Kim, Ando, and Virginia Traffic Law disclosed the limitations of claim 2
Kim further teaches

wherein the second region does not correspond to at least the intersection, the pedestrian crossing, and the sidewalk. (Fig 2, 30N where the second region is outside of the intersection/ crosswalk.)

Regarding claim 4:

As shown in the rejection above, Kim Ando, and Virginia Traffic Law disclosed the limitations of claim 3
Kim further teaches

wherein the second region is located on a roadway. (Fig 2, 30N where the second region is a roadway)

Regarding claim 8
The combinations of Ando, and Virginia Traffic Law, as shown in the rejection above, disclosed the limitations of claim 1
Kim further teaches:

wherein the program, when executed by the processor, causes the processor to:
perform control such that the vehicle does not enter the first region and stops
before the first region in a case where: “the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16] System will stop the vehicle before the intersection to prevent blocking of the box) there is no obstacle in the first region; there is no obstacle in the second region; (“Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20,” [15-16] System is checking for obstacles in the first and second regions

Ando further teaches

there is an obstacle moving toward the second region in the third region;
and the obstacle moving toward the second region is estimated to arrive at the second region earlier than the vehicle (“The collision risk evaluation process is a process that evaluates a risk of collision between the object vehicle Rv and the self-vehicle Hv. The collision risk evaluation process is described by using a flowchart shown in FIG. 5. Each of the steps shown in FIG. 5 is performed by the collision possibility determiner F6.” [164]; “the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X” [165]; “In Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach the cross point X is computed, and the process proceeds to Step S93. The other vehicle reach time is computable by the same procedure as the self-vehicle reach time. In Step S93, it is determined whether a time difference (henceforth, a reach time difference) between the self-vehicle reach time and the other vehicle reach time is equal to or less than a threshold set up in advance.” [166-167]; “a risk of possibly-colliding with other vehicle is notified/reported to the driver visually and audibly, by displaying on the display 70 a warning image for warning the driver of the existence of the other vehicle that may be colliding with the self-vehicle,” [134] System estimates when own vehicle and the obstacle are each predicted to reach a cross point in regard to time. By comparing the times, the systems knows which vehicle will arrive to the point first. As the obstacle is planned to move through the intersection, it must also exit the intersection into the region 2. When the obstacle is predicted to meet at the cross point within a time frame of the own vehicle, the own vehicle warns the driver of a possible collision. The system has sensed a vehicle moving from the third region to the second region and has estimated that it will arrive to the second region earlier than the own vehicle. This would combine with Kim to warn the vehicle to stop before the intersection to avoid a collision.


Regarding claim 9
The combinations of Kim Ando, and Virginia Traffic Law, as shown in the rejection above, disclosed the limitations of claim 8
Kim further teaches:

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; there is no obstacle in the second region; (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the first/ second region. The system would move through the intersection when obstacles are not present, a control well known in the art

Ando further teaches

	there is an
obstacle moving toward the second region in the third region; and the obstacle moving toward the second region is estimated to arrive at the second region later than the vehicle (“The collision risk evaluation process is a process that evaluates a risk of collision between the object vehicle Rv and the self-vehicle Hv. The collision risk evaluation process is described by using a flowchart shown in FIG. 5. Each of the steps shown in FIG. 5 is performed by the collision possibility determiner F6.” [164]; “the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X” [165]; “In Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach the cross point X is computed, and the process proceeds to Step S93. The other vehicle reach time is computable by the same procedure as the self-vehicle reach time. In Step S93, it is determined whether a time difference (henceforth, a reach time difference) between the self-vehicle reach time and the other vehicle reach time is equal to or less than a threshold set up in advance.” [166-167]; “The level 1 of the collision risk may be described, for example, as having a sufficient remaining time to collision, or having 0% possibility of collision with the object vehicle Rv.” [175] System knowns when the own vehicle and obstacle will enter the first region, as is known in the art, vehicles enter the first region to enter the second region in an order to maintain safety, where the first vehicle to reach the second region will also be the first to reach the second region. The system known through the time difference which vehicle will enter the intersection first. The system calculates the safety threshold from the time difference and in this case, when the own vehicle is predicted to enter the first region far enough ahead of the obstacle, there is no collision risk and does not alert the driver, meaning the autonomous system would pilot the vehicle forward as known in the art to the second region. The system has detected a vehicle in the third region moving toward the second region and has calculated it will enter the second region after the own vehicle so it does not prevent the own vehicle from traveling.




Regarding claim 16:

As shown in the rejection above, Kim Ando, and Virginia Traffic Law disclosed the limitations of claim 1.
Claim 16 recites a Mountable control device having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1. 


 

Regarding claim 18:

As shown in the rejection above, Kim Ando, and Virginia Traffic Law disclosed the limitations of claim 17.
Claim 18 recites a Mountable control device having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3. 

Regarding claim 19:

As shown in the rejection above, Kim disclosed the limitations of claim 18.
Claim 19 recites a Mountable control device having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.


Regarding claim 23:

As shown in the rejection above, Kim Ando, and Virginia Traffic Law disclosed the limitations of claim 16.
Claim 23 recites a Mountable control device having substantially the same limitation as claim 8 above, therefore it is rejected for the same reason as claim 8.

Regarding claim 24:

As shown in the rejection above, Kim Ando, and Virginia Traffic Law disclosed the limitations of claim 23.
Claim 24 recites a Mountable control device having substantially the same limitation as claim 9 above, therefore it is rejected for the same reason as claim 9. 



 
Claim(s) 10, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Ando, and Virginia Traffic Law in view of Park (U.S. Pub No. # 20110282558).

Regarding Claim 10
As shown in the rejection above, Kim Ando, and Virginia Traffic Law taught the limitations of claim 1
	Kim further Teaches

wherein the program, when executed by the processor, causes the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; there is an obstacle in the second region; (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the second region. The system would move through the intersection when obstacles are not present, a control well known in the art


Kim does not explicitly teach the obstacle in the second region is estimated to leave the second region before the vehicle arrives at the second region, however Park does explicitly teach:

and the obstacle in the second region is estimated to leave the second region before the vehicle arrives at the second region (“The ACC system performs adaptive cruise control by controlling acceleration of the vehicle to follow a target speed preset by a driver. During implementation of adaptive cruise control, deceleration and acceleration of the vehicle are controlled to maintain an appropriate distance with an object ahead of the vehicle using front sensors which function to sense circumferences of the object… based on information from the front sensors of the vehicle, such as a distance between the vehicle and an object ahead of the vehicle, relative speeds,” [6] System detects the movement speed of the ahead vehicle. As the system also knowns the distance the vehicle must travel to open the second region, it calculates how long it will take the ahead vehicle to travel fully to clear the second region and has a prediction when the second region will be clear. Kim teaches the own vehicle waiting until the second region is open before moving, but would be modified to move when it knows the second region will be open by the time the own vehicle arrives to the second region to prevent unnecessary blocking of traffic


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of as taught by Park to prevent the own vehicle from causing traffic hold ups by stopping the vehicle before an intersection in a normal operating case where there will be no backlog in the second region. By allowing the own vehicle to move forward when it knows there will be space, the vehicle will not unnecessarily stop which would cause traffic disruptions. It is well known in the art, and in everyday driving, that a driver should proceed through the intersection even if a vehicle is currently at the intersection exit, when it is known that the other vehicle will clear the intersection exit to prevent unnecessary road blocks.


Regarding claim 25:

As shown in the rejection above, Kim disclosed the limitations of claim 16.
Claim 25 recites a Mountable control device having substantially the same limitation as claim 10 above, therefore it is rejected for the same reason as claim 10. 



Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ando, and Virginia Traffic Law, in view of Green (U.S. Pat No. #10019011).

Regarding Claim 13
As shown in the rejection above, Kim Ando, and Virginia Traffic Law taught the limitation of claim 9
Kim further teaches

a position information acquisition circuit configured to acquire a position of the vehicle; and (“the intersection locator device 58 may be, or may be part of, a Global Positioning Device (GPS).” [19]

Kim Ando, and Virginia Traffic Law does not explicitly teach a map information storage circuit configured to store map information, wherein the program, when executed by the processor, cases the processor to: perform control such that the vehicle autonomously travels along the predetermined traveling route based on the position of the vehicle and the map information, however Green does explicitly teach:

a map information storage circuit configured to store map information, wherein the program, when executed by the processor, cases the processor to: Green (“the perception system 103 can retrieve or otherwise obtain map data 126 that provides detailed information about the surrounding environment of the autonomous vehicle 10. The map data 126 can provide information regarding: the identity and location of different travelways (e.g., roadways), “ col 13-14, 56-4; “The world state generator 204 can receive information from the prediction system 104, the map data 126, and/or other information such as vehicle pose, a current route, or other information.” Col 15, 39-46

perform control such that the vehicle autonomously travels along the predetermined traveling route based on the position of the vehicle and the map information. (Fig 3, 200, 204, 126 Where the motion planning system takes into account the map data; “An autonomous vehicle 400 has a proposed or desired route 402” col 18, 15-20; “the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle. As examples, the one or more sensors can include … positioning system (e.g., GPS),” col 3-4 57-3; The system travels autonomously which means it must have a traveling route. It is well known in the art that an autonomous driving system uses the position and map information to travel the planned route


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim Ando, and Virginia Traffic Law to include the teachings of as taught by Green to allow for the autonomous driving system to use map information to autonomously drive the vehicle on a planned route to a desired destination, as is well known in the art that maps are used to create an efficient route to a designated route. Autonomous driving is used to replace driver input with computer driving to carryout routine driving tasks, such as following a route, as is well known in the art.

Regarding claim 15
The combinations of Kim Ando, Virginia Traffic Law and Green, as shown in the rejection above, disclosed the limitations of claim 13
Green further teaches:

wherein the first region and the second region are associated with the map information. (“The map data 126 can provide information regarding: the identity and location of different travelways (e.g., roadways), road segments, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.);” col 13-14, 56-4 System has stored map data which has planned road segments and crosswalks. This separates the data into sections such as crosswalks and areas outside of intersections which is the equivalent of storing data showing the first and second region.


	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Ando, and Virginia Traffic Law, and Green, in further view of Radioworld Inc

As shown in the rejection above, Kim and Green teaches the limitations of claim 13

Kim and Green does not explicitly teach a wireless communication circuit configured to wirelessly communicate with outside, wherein the map information stored in the map information storage circuit is rewritable with other map information input via the wireless communication circuit, however Radioworld does explicitly teach:

a wireless communication circuit configured to wirelessly communicate with outside, wherein the map information stored in the map information storage circuit is rewritable with other map information input via the wireless communication circuit. (Video shows a vehicle map system being updated/ rewritten with other information via a wireless network)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim Ando, and Virginia Traffic Law and Green to include the teachings of as taught by Radioworld as it is well known in the art, and would be obvious to one skilled in the art by the time of the effective filing date, to have a system to update map information in the storage circuit. Roads are constantly changing which requires maps to be updated to ensure proper travel to a destination. Updating of GPS system maps is well known in the art to prevent out of date routes and roads from being used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668